Case 7:19-cv-00713-MFU-RSB Document 24 Filed 08/03/20 Page 1 of 5 Pageid#: 119



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   ROANOKE DIVISION

 JOSEY RAY EDWARDS,                               )
      Plaintiff,                                  )        Civil Action No. 7:19cv00713
                                                  )
 v.                                               )        MEMORANDUM OPINION
                                                  )
 TIMOTHY TRENT,                                   )        By: Michael F. Urbanski
     Defendant.                                   )        Chief United States District Judge

         Plaintiff Josey Ray Edwards, a Virginia inmate proceeding pro se, filed this civil action

 pursuant to 42 U.S.C. § 1983 against Timothy Trent, the Administrator of the Blue Ridge Regional

 Jail Authority.1 This matter is before the court on defendant’s motion for summary judgment and

 Edwards’ motion to amend. For the reasons stated herein, the court will grant in part and deny in

 part Edwards’ motion to amend and grant Trent’s motion for summary judgment as to the

 remaining claim against him.

                                                      I.

         In his amended complaint, Edwards claims that he received inadequate medical treatment

 for his Hepatitis C, his grievances were ignored, the legal resources available at the jail are

 inadequate, and that officers retaliated against him for filing grievances and this action. Edwards

 named only Trent as a defendant. Edwards’ only allegations against Trent are that Trent ignored

 or denied Edwards’ grievance appeals and letters. On one occasion, Trent allegedly did not

 respond to a grievance appeal concerning a disciplinary hearing. On another occasion, Trent’s

 office responded to a letter from Edwards in which Edwards complained that staff were not

 answering his grievances and requests, that his Hepatitis C was not being treated, that the law

 library was inadequate, and that officers were retaliating against him. Edwards requested to be



         1
          The Blue Ridge Regional Jail Authority operates the Lynchburg Adult Detention Center, where Edwards
 was housed at the time his claims arose.
Case 7:19-cv-00713-MFU-RSB Document 24 Filed 08/03/20 Page 2 of 5 Pageid#: 120



 transferred to a facility within the Virginia Department of Corrections (“VDOC”). In a response

 to the letter, the Assistant Administrator advised Edwards that they had no control over when

 inmates were transferred to the VDOC and noted that Edwards had been seen for a medical

 examination, that his lab work was all within normal limits, and that he had no symptoms of

 Hepatitis C that required treatment. In support of his motion for summary judgment, Trent submits

 a declaration in which he avers that he has no medical expertise or involvement in determining

 treatment for Edwards. He also states that he relied upon the diagnosis of the doctor, who, after

 examining Edwards on multiple occasions and ordering blood tests, determined that Edwards was

 asymptomatic for Hepatitis C.

        In his motion to amend, Edwards seeks to withdraw all of his claims, except that he was

 denied adequate medical treatment for his Hepatitis C. He also seeks to add Nurse Kimberly

 Rodgers and Dr. Qing Liu as defendants. Edwards states that both Nurse Rodgers and Dr. Liu

 “were and continue to be directly involved” in refusing him treatment.

                                                 II.

        The court will first address Edwards’ motion to amend. Pursuant to Federal Rule of Civil

 Procedure 15(a), leave to amend shall be freely given when justice so requires. Fed. R. Civ. P.

 15(a). However, leave to amend a pleading should be denied “when the amendment would be

 prejudicial to the opposing party, there has been bad faith on the part of the moving party, or the

 amendment would have been futile.” Laber v. Harvey, 438 F.3d 404, 426 (4th Cir. 2006). An

 amendment is considered futile if the amended complaint could not survive a motion to dismiss

 under Rule 12(b)(6). United States ex rel. Wilson v. Kellogg Brown & Root, Inc., 525 F.3d 370,

 376 (4th Cir. 2008).




                                                 2
Case 7:19-cv-00713-MFU-RSB Document 24 Filed 08/03/20 Page 3 of 5 Pageid#: 121



        To the extent Edwards seeks to amend his complaint to withdraw all of his claims except

 that he was denied adequate medical treatment for his Hepatitis C, the court will grant his motion

 to amend. Accordingly, only his medical treatment claim remains.

        To the extent Edwards seeks to add Nurse Rodgers and Dr. Liu as defendants, the court

 finds that allowing the amendment would be futile because Edwards fails to allege facts against

 these new defendants that rise to the level of a constitutional violation. To state a cognizable

 Eighth Amendment claim for denial of medical care, a plaintiff must allege facts sufficient to

 demonstrate that an official was deliberately indifferent to a serious medical need. Estelle v.

 Gamble, 429 U.S. 97, 105 (1976); Conner v. Donnelly, 42 F.3d 220, 222 (4th Cir. 1994); Staples

 v. Va. Dep’t of Corr., 904 F. Supp. 487, 492 (E.D. Va. 1995). A prison official is “deliberately

 indifferent” only if he or she “knows of and disregards an excessive risk to inmate health or safety.”

 Farmer v. Brennan, 511 U.S. 825, 837 (U.S. 1994). A claim concerning a disagreement between

 an inmate and medical personnel regarding diagnosis or course of treatment does not implicate the

 Eighth Amendment. Wright v. Collins, 766 F.2d 841, 849 (4th Cir. 1985); Russell v. Sheffer, 528

 F.2d 318, 319 (4th Cir. 1975); Harris v. Murray, 761 F. Supp. 409, 414 (E.D. Va. 1990). Edwards’

 only allegation against Nurse Rodgers and Dr. Liu is that they “were and continue to be directly

 involved” in refusing him treatment. The court cannot find that this vague allegation is enough to

 state a claim that either of these defendants were deliberately indifferent to Edwards’ serious

 medical need. However, because Edwards could amend his complaint against these defendants to

 state a claim, the court will give him the opportunity to do so.

                                                       III.

        In light of the motion to amend, the only remaining claim before the court at this time is

 that Trent denied him adequate medical treatment for his Hepatitis C. The court will consider

 Trent’s motion for summary judgment as to this claim. Federal Rule of Civil Procedure 56(a)

                                                   3
Case 7:19-cv-00713-MFU-RSB Document 24 Filed 08/03/20 Page 4 of 5 Pageid#: 122



 provides that a court should grant summary judgment “if the movant shows that there is no genuine

 dispute as to any material fact and the movant is entitled to judgment as a matter of law.” “As to

 materiality, . . . [o]nly disputes over facts that might affect the outcome of the suit under the

 governing law will properly preclude the entry of summary judgment.” Anderson v. Liberty

 Lobby, Inc., 477 U.S. 242, 248 (1986). Summary judgment is inappropriate “if the dispute about

 a material fact is ‘genuine,’ that is, if the evidence is such that a reasonable jury could return a

 verdict for the nonmoving party.” Id.; see also JKC Holding Co. v. Wash. Sports Ventures, Inc.,

 264 F.3d 459, 465 (4th Cir. 2001). However, if the evidence of a genuine issue of material fact

 “is merely colorable or is not significantly probative, summary judgment may be granted.”

 Anderson, 477 U.S. at 249-50 (internal citations omitted). In considering a motion for summary

 judgment under Rule 56, a court must view the record as a whole and draw all reasonable

 inferences in the light most favorable to the nonmoving party. See id. at 255; Shaw v. Stroud, 13

 F.3d 791, 798 (4th Cir. 1994).

                                                  IV.

        To bring a denial of medical treatment claim against a non-medical prison official, an

 inmate must show that such official was personally involved with a denial of treatment,

 deliberately interfered with prison doctor’s treatment, or tacitly authorized or was indifferent to

 the prison doctor’s misconduct. Miltier v. Beorn, 896 F.2d 848. 854 (4th Cir. 1990), overruled in

 part on other grounds by Farmer v. Brennan, 511 U.S. 825, 837 (1994). A government official

 cannot be held liable under § 1983 solely on the basis of respondeat superior. See, e.g., Monell v.

 Dep’t of Soc. Servs., 436 U.S. 658 (1978). Non-medical prison officials are entitled to rely on the

 expertise of their institution’s medical staff and “cannot be liable for the medical staff’s diagnostic

 decisions” and “cannot substitute their judgment for a medical professional’s prescription. Meloy

 v. Bachmeier, 302 F.3d 845, 849 (8th Cir. 2002); Shakka v. Smith, 71 F.3d 162, 167 (4th Cir.

                                                   4
Case 7:19-cv-00713-MFU-RSB Document 24 Filed 08/03/20 Page 5 of 5 Pageid#: 123



 1995); Swart v. Clarke, No. 7:14CV00652, 2016 U.S. Dist. LEXIS 11222, at *17, 2016 WL

 411022, at *6 (W.D. Va. Feb. 1, 2016) (“It is not the function of prison administrators, or the court,

 to second guess the good faith treatment decisions of licensed physicians.”). Further, “non-

 physicians cannot be considered deliberately indifferent simply because they failed to respond

 directly to the medical complaints of a prisoner who was already being treated by the prison

 doctor.” Pearson v. Prison Health Serv., 850 F.3d 526, 539 (3d Cir. 2017).

        The evidence before the court shows that Trent has no medical expertise and is not

 personally involved in determining Trent’s medical treatment. In addition, Edwards has not shown

 that Trent deliberately interfered with Edwards’ treatment, or that Trent authorized or was

 indifferent to any misconduct by the medical staff. Instead, the evidence shows that Edwards was

 seen by medical staff on multiple occasions and the doctor determined that no treatment was

 necessary. As a non-medical prison official, Trent is entitled to rely on the doctor’s expertise.

 Accordingly, the court will grant Trent’s motion for summary judgment as to this claim.

                                                  V.

        For the reasons stated herein, the court will grant Edwards’ motion to amend in part as to

 his request to withdraw all claims except that concerning medical treatment for his Hepatitis C;

 deny the motion to amend in part as to Edwards’ request to add new defendants because the

 amendment would be futile; grant Trent’s motion for summary judgment as to the remaining claim

 against him; and allow Edwards twenty-one days to file an amended complaint.
                    31st
        ENTER: This ____ day of July, 2020.
                                                                                Mike Urbanski
                                                                                cn=Mike Urbanski, o=US Courts,
                                                                                ou=Western District of Virginia,
                                                                                email=mikeu@vawd.uscourts.gov, c=US
                                                       ____________________________________
                                                                                2020.07.31 17:57:09 -04'00'

                                                       Michael F. Urbanski
                                                       Chief United States District Judge




                                                   5
